Citation Nr: 1508928	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction (ED).


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION


The Veteran served on active duty from January 1970 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  


FINDING OF FACT

The Veteran's service-connected ED is manifested by loss of erectile power without evidence of a deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected ED are not met during the appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code (DC) 7599-7522 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at RO and Board hearings which were adequate as the DRO and acting Veterans Law Judge who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran is service-connected for ED which is a result of his radical prostatectomy.  He has been assigned a non-compensable rating under Diagnostic Code 7599-7522.  ED is not listed on the Rating Schedule, and the RO thus assigned DC 7599-7522, considering that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. §§ 4.20, 4.27.  The second diagnostic code is the residual condition on the basis for which the rating is determined.  The RO determined that the most closely analogous diagnostic code is DC 7522, for a penis deformity.  38 C.F.R. § 4.115b, DC 7522.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board finds no other applicable rating criteria.

Pursuant to DC 7522, a 20 percent disability rating, the only compensable  schedular rating is warranted for deformity of the penis with loss of erectile power. There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided.  38 C.F.R. § 4.115b, DC 7522.  In every instance where the rating schedule does not provide a zero percent, or non-compensable, evaluation, a zero percent evaluation shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to DC 7522 indicates that review for entitlement to SMC under § 3.350 should be taken.  Such review was taken, and the Veteran was previously awarded SMC for loss of use of creative organ.

The Veteran's post-service treatment records are silent for any indication that he complained of, or presented with, a deformity of the penis.  The Veteran has been afforded two VA examinations, in April 2012 and January 2013, both of which confirmed that he has ED.  The first examination did not include an examination of the penis.  However, the January 2013 included this type of examination and the results were that the penis was normal.  The examination identified various possible deformities, such as loss of/removal of the penis and Peyronie's disease.  The Veteran does not have any of these.  Although the Veteran himself believes that ED in and of itself is a deformity, ED is a loss of function, while deformity refers to the appearance of the penis, per the VA examination descriptions.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for the Veteran's service-connected ED.  DC 7522 makes clear that a compensable rating for impotence requires both loss of erectile power and a penis deformity.  Although there is evidence of record to show loss of erectile power in this case, there is no evidence of a penis deformity. The Board is sympathetic to the Veteran's condition, but in the absence of any evidence of a penis deformity, the criteria for a compensable disability rating are not met.  Accordingly, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's ED disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment.  The VA examiner indicated that ED does not have any impact on the Veteran's ability to work.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A compensable rating for ED is denied.  



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


